UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14C (Rule 14C-101) Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: x Preliminary information statement o Confidential, for use of the Commission only (as permitted by Rule 14c-6(d)(2) Definitive information statement Sport Endurance, Inc (Name of Registrant as specified in Its Charter) Payment of filing fee (check the appropriate box): x No fee required o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11 Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a) (2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number or the form or schedule and the date of its filing. Amount previously paid: Form, schedule or registration statement no.: Filing party: Date filed: SPORT ENDURANCE, INC. NOTICE OF ANNUAL MEETING OF STOCKHOLDERS HELD BY MAJORITY WRITTEN CONSENT TO ALL STOCKHOLDERS OF SPORT ENDURANCE, INC. NOTICE IS HEREBY GIVEN to you as a stockholder of record ofSport Endurance, Inc., a Nevada corporation (the “Company”), that a Majority Written Consent in Lieu of an Annual Meeting of Stockholders (the “Written Consent”) has been executed to be effective 20 days from the date of mailing this Information Statement to you. Because execution of the Written Consent was assured, our Board of Directors believes it would not be in the best interests of our company and its stockholders to incur the costs of holding an annual meeting or of soliciting proxies or consents from additional stockholders in connection with these actions. Based on the foregoing, our Board of Directors has determined not to call an Annual Meeting of Stockholders. The entire cost of furnishing this Information Statement will be borne by us. We will request brokerage houses, nominees, custodians, fiduciaries and other like parties to forward this Information Statement to the beneficial owners of common stock held of record by them. The Board of Directors has fixed the close of business on November 23, 2012as the record date (the “Record Date”) for the determination of stockholders who are entitled to receive this Information Statement. This Information Statement is being mailed on or about October 31, 2012 to all stockholders of record as of the Record Date. Under Nevada law, stockholders are not entitled to dissenter’s rights of appraisal with respect to any of the matters being authorized herein. As permitted by Nevada law and our Articles of Incorporation, as amended, the Company has received written consents from the holders of approximately 52.6% of our issued and outstanding shares of the voting power of Common Stock, (collectively our “Majority Shareholders”) approving the Shareholder Actions. The Written Consent authorizes the following corporate action: Amend our Articles of Incorporation to increase the company's authorized capital from 500,000,000 shares to 600,000,000 shares. The authorized capital of the Company will be increased from 500,000,000 shares of $0.001 par value common stock to 600,000,000 shares of $0.001 par value common stock; of which 580,000,000 are common shares and 20,000,000 are preferred shares. Authorize the Board of Directors to undertake a Reverse Split (the “Reverse Split”) of all outstanding securities by a factor of up to one-for-one thousand(1-for-1000) at such time and by such a factor, within the forgoing limits, as the Board of Directors shall determine.Fractional shares will be rounded up to the nearest whole share. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. 1 Sport Endurance, Inc. 1890 South 3850 West Salt Lake City UT, 84104 INFORMATION STATEMENT ON SCHEDULE 14C WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY This Information Statement is being furnished to the stockholders of Sport Endurance, Inc., a Nevada corporation (the “Company,” “we” or “us”), to advise them of the corporate actions that have been authorized by written consent of the Company’s stockholders, who collectively own 52.66% of the Company’s sole class of outstanding capital stock as of the record date of November 23, 2012(the “Record Date”). These actions are being taken without notice, meetings or votes in accordance with the General Corporation Law of the Nevada Revised Statutes (“NRS”), Sections 78.315 and 78.320. This Information Statement is being mailed to the stockholders of the Company, as of the Record Date, onOctober 31, 2012. Amend our Articles of Incorporation to increase the company's authorized capital from 500,000,000 shares to 600,000,000 shares. The authorized capital of the Company will be increased from 500,000,000 shares of $0.001 par value common stock to 600,000,000 shares of $0.001 par value common stock; of which 580,000,000 are common shares and 20,000,000 are preferred shares. Authorize the Board of Directors to undertake a Reverse Split (the “Reverse Split”) of all outstanding securities by a factor of up to one-for-one thousand(1-for-1000) at such time and by such a factor, within the forgoing limits, as the Board of Directors shall determine.Fractional shares will be rounded up to the nearest whole share. On September 28, 2012 the Majority Stockholders holding 52.66%, of our issued andoutstanding Common Stock consented in writing to (1) Certificate of Amendment to increase the authorized capital of the company from 500,000,000 to 600,000,000. (2) 1-for-1000 reverse stock split. No Vote Required We are not soliciting consents to approve (1) Certificate of Amendment to increase the authorized capital of the company from 500,000,000 to 600,000,000. (2) 1-for-1000 reverse stock split. Nevada law permits the Company to take any action which may be taken at an annual or special meeting of its stockholders by written consent, if the holders of a majority of the shares of its Common Stock sign and deliver a written consent to the action to the Company. 2 Voting Section 6 of the company’s Bylaws provides the number of votes to which each class of voting securities is entitled. (a) Except as otherwise provided by statute or by the Certificate of Incorporation, any corporate action, other than the election of Directors, to be taken by vote of the stockholders, shall be authorized by a majority of votes cast at a meeting of stockholders by the holders of shares entitled to vote thereat. (b) Except as otherwise provided by statute or by the Certificate of Incorporation, at each meeting of stockholders, each holder of record of stock of the Corporation entitled to vote thereat shall be entitled to one (1) vote for each share of stock registered in his name on the books of the Corporation. Interests of Certain Parties in the Matters to be Acted Upon None of the directors or Executive Officers of the Company have any substantial interest resulting from the following: (1) Certificate of Amendment to increase the authorized capital of the company from 500,000,000 to 600,000,000. (2) 1-for-1000 reverse stock split. Cost of this Information Statement The entire cost of furnishing this Information Statement will be borne by the company. We will request brokerage houses, nominees, custodians, fiduciaries and other like parties to forward this Information Statement to the beneficial owners of our Common Stock held of record by them. House Holding of Stockholder Materials In some instances we may deliver only one copy of this Information Statement to multiple stockholders sharing a common address. If requested by phone or in writing, we will promptly provide a separate copy to a stockholder sharing an address with another stockholder. Requests by phone should be directed to our Chief Executive Officer at (888) 511-9018, and requests in writing should be sent to Sport Endurance, Inc., Attention: Chief Executive Officer, 1890 South 3850 West, Salt Lake City, Utah 84104. Stockholders sharing an address who currently receive multiple copies and wish to receive only a single copy should contact their broker or send a signed, written request to us at the above address. OUTSTANDING SHARES AND VOTING RIGHTS As of the Record Date, our authorized capitalization consisted of 60,200,000 shares of Common Stock, of which 60,200,000 shares were issued and outstanding. Holders of Common Stock have no preemptive rights to acquire or subscribe to any of the additional shares of Common Stock. There are no other issued and outstanding securities of our company entitled to vote in connection with such matters. Each share of Common Stock entitles its holder to one vote on each matter submitted to the stockholders. However, because stockholders holding at least a majority of the voting rights of all outstanding shares of capital stock as of the Record Date have voted in favor of the foregoing proposals by resolution datedSeptember 28, 2012; and having sufficient voting power to approve such proposals through their ownership of capital stock, no other stockholder consents will be solicited in connection with this Information Statement. Pursuant to Rule 14c-2 under the Securities Exchange Act of 1934, as amended, the proposals will not be adopted until a date at least twenty (20) days after the date on which this Information Statement has been mailed to the stockholders. We anticipate that the actions contemplated herein will be effected on or after October 31, 2012. 3 PRINCIPAL STOCKHOLDERS AND SECURITY OWNERSHIP OF MANAGEMENT AND BENEFICIAL OWNERS The following table sets forth certain information regarding our shares of outstanding common stock beneficially owned as of the date hereof by (1) each of our directors and executive officers, (2) all directors and executive officers as a group, and (3) each other person who is known by us to own beneficially more than 10% of our common stock based upon 60,200,000 issued common shares. Unless otherwise noted, each of the persons listed below has sole voting and investment power with respect to the shares indicated as beneficially owned by such person. The Common Stock is the Company’s only class of issued voting securities. As ofAugust 31, 2011 the Company had 60,200,000 shares of Common Stock outstanding. Directors & Executive Officers and Beneficial Owners Title Number of Shares of Common Stock Owned Percent of Voting Shares Outstanding BK Consulting Inc. n/a % Ralph Montrone n/a % Gerald Ricks President % All Directors & Officers as a Group % DIRECTOR COMPENSATION The following executive compensation disclosure reflects all compensation awarded to, earned by or paid to the Directors below. The following table summarizes all compensation from August 31, 2011. SUMMARY COMPENSATION TABLE NAME PRINCIPAL OTHER CAPACITIES IN WHICH REMUNERATION WAS RECEIVED OTHER ANNUAL COMPENSATION YEAR SALARY $ BONUS $ Gerald Ricks President $
